MEMORANDUM **
Deborah Ross appeals the denial of her petition for habeas corpus relief under 28 *570U.S.C. § 2255. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ross claims that she was denied effective assistance of counsel because her trial attorney (1) failed to object, on Fourth Amendment grounds, to evidence discovered in her purse by Postal Inspectors; (2) failed to move for an evidentiary hearing on prosecutorial misconduct; (3) failed to pursue potentially exculpatory fingerprint evidence; and (4) failed to move to suppress an incriminating statement Ross made to the Inspectors without the benefit of warnings required by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).
“In order to establish ineffective representation, the defendant must prove both incompetence and prejudice.” Kimmelman v. Morrison, 477 U.S. 365, 381, 106 S.Ct. 2574, 91 L.Ed.2d 305 (1986) (citing Strickland v. Washington, 466 U.S. 668, 688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)). Ross cannot prove either.
The prosecution’s case was strong. See United States v. Ross, 206 F.3d 896 (9th Cir.2000) (affirming conviction on direct appeal). Even if Ross were to prevail on each of the claims that she now says should have been raised at trial, it is unlikely that the outcome of her case would have been different. See Bailey v. Newland, 263 F.3d 1022, 1029 (9th Cir.2001), cert. denied, 535 U.S. 995, 122 S.Ct. 1556, 152 L.Ed.2d 479 (2002).
The district court’s denial of the petition for habeas relief is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *570courts of this circuit except as provided by Ninth Circuit Rule 36-3.